Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
The present application recites claim 10 twice. For the purpose of this examination, examiner treated the second claim 10 as claim 11 and renumbered subsequent claims 11-16 as claims 12-17. See infra 112(b) rejection for further detail.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Renumbered1 Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8662897. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5 of the ‘897 patent were substantially claimed in claims 2 and 10, and claim 1 of the pending application is a generic version of claims 2 and 10 by broadening its scope by replacing the you-did-it-right cards and smart cards with more generic tangible reward card. Although claim 1 also recites additional part, ex. “tracking and monitoring” step, which is obvious variation of employee assessment training. Claims 3-9 and 10-16 of the pending application are corresponding to claims 1-7 of the ‘897 patent.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US08/68912, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, claim 1 recites the Step 6) transforming, by the incentive company server and based on the tracking and monitoring, the aggregated reward redemption data into instructions for generation of a supervisor compliance dashboard configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant,” which the ‘912 application fails to provide written description support. The pending application claims the benefit of the priority of the application 12/372,236 (filed 2/17/2009) as Continuation, which, in turn, claims the benefit of the priority as a continuation-in-part (CIP) application of the ‘912 PCT application. In general, the ‘912 CIP application contains only FIG. 1-5, which corresponds to FIG. 10-14 of this application. However, ¶0022 of the CIP application discloses general aspect of the compliance but does not provide the support for the “a supervisor compliance dashboard configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interactive input response device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Renumbered claims 10-17 [original claims 10-16] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 10 recites the limitation “Step 1-5) providing a supervisor of an employee with a plurality of smart cards wherein each of the smart cards is a tangible card that is associated with a unique identifier, with a training metric, and with the supervisor.” The specification generally discloses two kinds of embodiments: providing “you-did-it-right cards” to a supervisor so that it can be handed over to an employee by the supervisor as illustrated in FIG. 12 and providing “smart cards” directly to the employee as illustrated in FIG. 13. Further, as FIG. 5 and 7 illustrate, the “you-did-it-right cards” is associated with the supervisor ID # whereas the smart card is not. Therefore, the original disclosure fails to provide 112(a) support for the limitation “providing a supervisor of an employee with a plurality of smart cards wherein each of the smart cards is a tangible card that is associated with a unique identifier, with a training metric, and with the supervisor.” For similar reasons, its dependent claims are rejected as well. Further, claim 14 recites the “issuing the reward to the supervisor” which is rejected for similar reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "Step 4) aggregating reward redemption data, by the incentive company server to a client server operatively connected with the incentive company server over the network, back to the client server" in lines 17-19.  The phrase “to a client server operatively connected with the incentive company server over the network, back to the client server” renders the claim indefinite because it is unclear how to interpret “aggregating reward redemption data … to a client server …, back to the client server.” For similar reasons, its dependent claims are rejected as well.
Claim 1 recites the limitation “a reward” in line 12. It is unclear whether the limitation refers to “a reward” in line 8 or another new “reward”. For similar reasons, its dependent claims are rejected as well.

Claim 2 recites the limitation “the reward”. It is unclear whether the limitation refers to “a reward” in claim 1, or another reward of “you-did-it-right card” as defined in claim 2. For similar reasons, its dependent claims are rejected as well.
Claim 2 recites the limitation “the unique identifier”. It is unclear whether the limitation refers to “unique identifier” in claim 1 or another “unique identifier” in claim 2. This raises another ambiguity as to whether the “you-did-it-right card” in claim 2 refers to the “tangible reward card” in claim 1 or not. For similar reasons, its dependent claims are rejected as well.
Claim 3 recites the limitations "the observer" and "the employee" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For similar reason, claim 7 is rejected as well.
Claim 8 recites the limitations "the calculations" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 2 recites the single “calculating” step where claim 8 requires a plurality of “the calculations”. For similar reasons, renumbered claim 16 and their dependent claims are rejected as well.
Claim 8 recites the limitation "the calculations are based on a variable win algorithm that rewards first time employee you-did-it-right card recipients with higher value rewards than repeat you-did-it-right recipients".  The phrase “a variable win algorithm that rewards first time employee you-did-it-right card recipients with higher value rewards than repeat you-did-it-right recipients” renders the claim indefinite because it is unclear how to interpret “first time employee you-did-it-right card recipients.” In particular, it is unclear what is or how to determine the relationship between the employee and the you-did-it-right card recipients. For similar reasons, renumbered claim 16 and their dependent claims are rejected as well.

Claim 10 are recited twice, which renders the claim indefinite. For the purpose of this examination, examiner treated the second claim 10 as claim 11, and subsequent claims 11-16 as claims 12-17. Examiner also notes that the subsequent original claims 10-16 all recite the preamble “The method of claim 10.” It is unclear whether each preamble is supposed to refer to the original claim 10, or the renumbered claim 11.
Claim 10 recites the limitation “the reward”. It is unclear whether the limitation refers to “a reward” in claim 1, or another reward of “smart card” as defined in claim 10. For similar reasons, its dependent claims are rejected as well.
Claim 10 recites the limitation “the unique identifier”. It is unclear whether the limitation refers to “unique identifier” in claim 1 or another “unique identifier” in claim 10. This raises another ambiguity as to whether the “smart card” in claim 10 refers to the “tangible reward card” in claim 1 or not. For similar reasons, its dependent claims are rejected as well.
Claim 10 recites the phrase “also based on the employee's performance under the test of Step 1-7.” The cited Step(s) 1-7 of claim 1 is directed to the performance of “team member” and not “the employee”. For similar reasons, its dependent claims are rejected as well. Alternatively, renumbered claims 11 and 16 recite the “Step 1-7,” which renders the claim indefinite because it is ambiguous whether the limitation refers to steps 1 through 7 in claim 1 or the step 1-7 in claim 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s): 
Step 1) in response to a team member at least receiving instruction and successfully testing to achieve a goal, contacting an incentive company server, by an interactive input response device non-collocated with the incentive company server and operatively connected with the incentive company server over a network, and transmitting instructions to the incentive company server to issue a reward; 
Step 2) in response to the instructions received by the interactive input response device transmission, and based at least in part on the instructions, initiating creation of a tangible reward card, wherein the tangible reward card comprises a computer-readable indicia2 including encoded information comprising a unique identifier, a value of a reward associated with the tangible reward card, and at least one condition applicable to use of the reward; 
Step 3) receiving, by the incentive company server and from a retailer system operatively connected over the network with the incentive company server, an indication that the reward has been redeemed; 
Step 4) aggregating reward redemption data, by the incentive company server to a client server operatively connected with the incentive company server over the network, back to the client server; 
server, the reward redemption data to identify progress or non-progress toward predetermined supervisor metrics associated with instruction, testing, and rewarding of team members of the supervisor; 
Step 6) transforming, by the incentive company server and based on the tracking and monitoring, the aggregated reward redemption data into instructions for generation of a supervisor compliance dashboard3 configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant; and 
Step 7) causing, by the incentive company server, a client computer system to display the supervisor compliance dashboard to a client representative.
The non-highlighted aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “interactive input response device,” “server,” “computer system,” “transmit data over the network,” and “display [data]” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses an incentive company person tracks and monitors client’s company’s employees’ performances and share the performance based supervisors compliance information with the client company. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Further, the limitation is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “interactive input response device,” “server,” “computer system,” “transmit data over the network,” and “display [data]”.
The “interactive input response device,” “server,” and “computer system,” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function)4 such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “transmit data over the network,” and “display [data]”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, transmitting or outputting, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 

As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying information to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-17 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “computer” [renumbered claim 13], and “telephone” [renumbered claim 14], which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. It is noted that “you-did-it-right cards” [claim 2] and “smart card” [claim 10] are merely a paper with human readable information, and the content of the written information is merely non-functional descriptive material and no patentable weight it given. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional element of using “computer” or “telephone (such as smart phone)” to perform the aforementioned steps amounts to no more than mere 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sims,, JR. (U.S. Patent Application Publication 2006/0204948), hereinafter Sims, in view of Woodson (U.S. Patent 6,789,047).
Regarding claim 1, Sims discloses a method for triggering reward card creation and using analysis of aggregate reward card submission data to generate a dynamic supervisor compliance dashboard (Abstract), the method comprising: 
Step 1) in response to a team member at least receiving instruction and successfully testing to achieve a goal, contacting an incentive company server (computer system 12; ¶0033: “the employer wishes to reward the employees by using a third party firm”), by an interactive input response device non-collocated with the incentive company server and operatively connected with the incentive company server over a network (input device 13), and transmitting instructions to the incentive company server to issue a reward (140 in FIG. 2; ¶0023: “If the employee passes the test, then the employee will be certified and rewarded in step 140.”); 
Step 2) in response to the instructions received by the interactive input response device transmission, and based at least in part on the instructions, initiating creation of a tangible reward card, wherein the tangible reward card comprises a computer-readable indicia including encoded information comprising a unique identifier, a value of a reward associated with the tangible reward card, and at least one condition applicable to use of the reward (¶0023: “Referring now to FIG. 1, the printer 14 prints out a token or a ticket which specifies the employees reward, and which the employee can redeem… Additionally, the reward could be a coupon with a code given to the employee by the employer that would allow the employee to log onto the console using the coupon code to receive another on-screen 
Step 3) receiving, by the incentive company server and from a retailer system operatively connected over the network with the incentive company server, an indication that the reward has been redeemed (¶0030: “The employee could enter the reward card info into the kiosk, a website, or a toll free phone-in hotline.”); 
Step 4) aggregating reward redemption data, by the incentive company server to a client server operatively connected with the incentive company server over the network, back to the client server (¶0031 teaches the aggregating the redemption data for tracking any abuse: “The system would screen out to limit the employee from fraudulently claiming more cards than received, and would prevent managers from rewarding the same employee more than one time per month.”); 
Step 5) tracking and monitoring, by the incentive company server, the reward redemption data to identify progress or non-progress toward predetermined supervisor metrics associated with instruction, testing, and rewarding of team members of the supervisor (¶0023: “The reward revealed by the on-screen scratchoff could be points.”; ¶0027: “the kiosk may be deployed to track a number of behaviors including health risk as follows: Employees will have a health screen/physical and be assigned a high, low, or medium at risk category to indicate their health.  They will log to this site to view their health points and will earn additional points.”); 
Step 6) transforming, by the incentive company server and based on the tracking and monitoring, the aggregated reward redemption data into instructions for generation of a report (¶0032: “A Training Card could also be handed to the employee who would be able to call the answers into a toll free phone line and earn prizes and chances at trips.  The number of calls and the answers to them would be reported back to the sponsoring company.”); and 

Sims does not explicitly disclose the report comprises supervisor compliance dashboard configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant.
Woodson discloses a method and system for evaluating the performance of an instructor (Abstract) comprising supervisor compliance dashboard configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant (col. 5, ll. 33-57 teaches the rating the supervisor’s compliance, i.e. instructor’s performance, and displaying such evaluation data).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Sims by adding the supervisor compliance features as taught in Woodson in order to “adequately assess[] the performance of an instructor.” (col. 1, ll. 37-39 of Woodson).

Regarding claim 2, Sims further discloses Step 1-1) providing an observer of an employee with a plurality of you-did-it-right cards wherein each of the you-did-it-right cards is a tangible card that is associated with a unique identifier, with a training metric, and with the observer; Step 1-2) observing the employee for demonstration of the training metric and physically associating the you-did-it-right card with the employee by the observer; and Step 1-3) using the you-did-it-right card to access the interactive input response device; and Step 1-4) calculating the value of the reward, to be given to the 

Regarding claim 10, Sims further discloses Step 1-5) providing a supervisor of an employee with a plurality of smart cards wherein each of the smart cards is a tangible card that is associated with a unique identifier, with a training metric, and with the supervisor; Step 1-6) providing the supervisor and the employee with an interactive input response device; Step 1-7) using the smart card to access the interactive input response device by the employee and taking a test based on the smart card and the training metric by the employee; and Step 1-8) calculating a value, wherein the reward is tangible, to be given to the supervisor and to the employee based on the association of the smart card with the employee, based on the unique identifier, and also based on the employee's performance under the test of Step 1-7, by the incentive company server (¶¶0028-0029).

Regarding claim 3, Sims further discloses that the observer is a supervisor of the employee (¶0029: “a manager may observe an employee”).

Regarding claims 4 and 12, Sims further discloses that the unique identifier comprises an alpha numeric code (¶0028: “Each card will include a place for the Manager/Observing employee to note information such as the following: the id number of employee observed, the id number of the manager who observed them/date observed, and check boxes for Behaviors, which may number 1 to 20.”).

Regarding claims 5 and 13, Sims further discloses that the interactive input response device comprises a computer (FIG. 1).



Regarding claims 7 and 15, the combination of Sims and Woodson further discloses Step 2-1) or Step 2-2) issuing the reward to the observer and also to the employee by the incentive company server and through the interactive input response device (¶0033 of Sims: “the employer wishes to reward the employees by using a third party firm”; Abstract of Woodson: “a performance-based component of pay for the instructor to provide the instructor with a financial incentive for meeting a performance goal.”; col. 5, ll. 33-36: “An evaluation module 26 may determine if the quantitative factors comply with a qualifying threshold for qualifying the instructor for a performance -based component of instructor pay.”).

Regarding claims 8 and 16, Sims further discloses that the calculations are based on a variable win algorithm that rewards first time employee you-did-it-right card recipients with higher value rewards than repeat you-did-it-right recipients and wherein the reward is a value greater than or equal to zero (¶0033: “The system would provide a variable win algorithm to reward first time employees more often with gifts than repeat employee callers.”).

Regarding claims 9 and 17, Sims further discloses that Step 8) collecting and analyzing a plurality of statistics as to a number of you-did-it- right cards issued [claim 9] and as to a number of employees who took tests and analyzing a plurality of test scores [claim 17](¶0031: “The system would screen out to limit the employee from fraudulently claiming more cards than received, and would prevent managers from rewarding the same employee more than one time per month.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner




/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the supra 112(b) rejection about duplicated claim 10.
        2 Claim 1 explicitly requires the computer-readable indicia including encoded information comprises human readable information such as identifier, value or condition. Encoding such information can be surely mentally performable as well as human readable. Therefore, a tangible reward card comprising the computer-readable indicia is construed as human readable information written in a paper, which can be surely performable by pen and paper and is considered an abstract idea.
        3 Under the broadest reasonable interpretation, the dashboard comprises a paper dashboard where information can be surely written by pen and paper, and therefore is considered as an abstract idea.
        4 Spec. 8 “the interactive input response device such as a computer terminal.”